Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 22, 2016

                                          No. 04-16-00399-CV

                                    IN RE Stephanie ANDERSON

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On June 22, 2016, relator filed a petition for writ of mandamus and emergency motion
for stay. The court has considered relator’s petition and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and motion for stay
are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.



           It is so ORDERED on June 22, 2016.



                                                          _________________________________
                                                          Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 381055, styled Stephanie Anderson d/b/a Trinity Lace Wigs v. Barbara
Technologies Corporation d/b/a Americas Computer Company, C.E.B Spaur a/k/a Bart Spaur, and Barbara Spaur,
pending in the County Court at Law No. 5, Bexar County, Texas, the The Honorable Tommy Stolhandske presiding.